DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 November 2022 has been entered. This office action is in response to amendments filed 11 November 2022 for application 15/485516, filed on 12 April 2017. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given an email and telephone correspondences with Kate Gaudry (Reg. No. 61536) on 21 April 2022 and 22 April 2022.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1, 3-11, 16, 19-24, 26-28, and 30-31. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1 and 11 have been amended to include the following: 
“in response to detecting the first communication, determining one or more variables from the request, each variable of the one or more variables representing a characteristic of the particular travel event, wherein the one or more variables comprise a client variable that includes a request for a reimbursement for a portion of the actual or anticipated expense; in response to determining the one or more variables, accessing one or more rules associated with the client variable, wherein the one or more rules includes selecting nodes representing values associated with a travel events associated with a reimbursement action;… identifying, based at least in part on the mapping, one or more nodes for each of the one or more variables, the one or more nodes being included in the plurality of nodes of the machine-learning model, and the one or more trained correlations being used to identify the one or more nodes, wherein the identified one or more nodes are restricted to a subset of nodes based on the accessed one or more rules, and wherein restricting the identified one or more nodes to the subset of nodes comprises including nodes representing values associated with a travel events associated with a reimbursement action in the subset of nodes;”
The closest prior art of Faith et al. (US2015/0356416), do not fairly teach or suggest the above limitations as recited in  independent claims 1 and 11. 
Specifically, Faith et al. teach a cognitive learning system that receives a query from the user/traveler (first communication) that initiates the process of generating travel-related cognitive insights for the user such that the object of the query and associated insights is travel-cost related (either anticipated or actual according to the information in the knowledge repository), such that cognitive learning system is also configured to function as an expense tracking system because it is configured to manage billing accounts for the travelers or projects (which drive processes and operations in the cognitive platform), such that this travel cost expense is associated with particular event types within the travel experience (e.g., transportation, accommodation, restaurants, museums, running, etc.) that correspond to nodes in each of a set of cognitive graphs having also particular categorical values (e.g., low cost etc.) and such that the cognitive learning system extracts information (variables) from the query such as the location and nature of travel or travel event as well as the user or group identity (sales engineers/client variables) in order to identify/configure the most relevant cognitive graph for the current travel event by restricting the set of travel attribute nodes (to a subset of nodes) in the set of cognitive graphs according to identified user-specific cognitive personas/profiles/preference and various rules.  However, Faith et al. do not disclose the identification and restriction of the set of nodes according to rules to a subset of nodes that are based on a reimbursement request or action (i.e., the cognitive graphs are not configured according to rules and client preferences that represent or express a reimbursement request or action)  and therefore do not teach “wherein the one or more variables comprise a client variable that includes a request for a reimbursement for a portion of the actual or anticipated expense; in response to determining the one or more variables, accessing one or more rules associated with the client variable, wherein the one or more rules includes selecting nodes representing values associated with a travel events associated with a reimbursement action;… … wherein the identified one or more nodes are restricted to a subset of nodes based on the accessed one or more rules, and wherein restricting the identified one or more nodes to the subset of nodes comprises including nodes representing values associated with a travel events associated with a reimbursement action in the subset of nodes;”
The rejection of claims 1, 3-11, 13-16, and 19-28  under 35 U.S.C. 112(a) set forth in the 13 July 2022 Final Office Rejection is withdrawn in view of the amendments filed 11 November 2022.
Claims 25 and 29 are canceled by Examiner’s amendment.

Conclusion
Claims 1, 3-11, 16, 19-24, 26-28, and 30-31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124            
                                                                                                                                                                                            /BRIAN M SMITH/Primary Examiner, Art Unit 2122